           Case 1:19-cv-00939-RP Document 3 Filed 09/24/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


Lorena Juarez Ramirez                           §
                                                §
                                                §
  v.                                            §                       Civil No. 1:19-cv-939-RP
                                                §
Touchpoint Support Services, LLC                §
                                                §
                                                §


                                           ORDER


       The above captioned cause, having been removed to this Court on September 24, 2019,

from the 250th Judicial District of Travis County, TX, and the Court being of the opinion that a

copy of the complete record (minus discovery) in this case is necessary;

       IT IS HEREBY ORDERED, pursuant to 28 U.S.C. § 1447(b), that the removing party, if

it has not already done so, shall within ten (10) days from the date of this order supplement the

record with state court pleadings. The supplement is to be electronically filed and shall include a

copy of the complete file, including the docket sheet, in this cause from the Court from which

this case has been removed.

       SIGNED this the 24th day of September, 2019.



                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
